In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00119-CV



              JULIO PEREZ, JR., Appellant

                           V.

             EDWIN R. SEWELL, Appellee



         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 12C1410-102




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Appellant, Julio Perez, Jr., has filed a motion to dismiss his pending appeal in this matter

pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

42.1(a)(1). The motion is signed by the appellant, who is representing himself.

       We grant the appellant’s motion and dismiss the appeal.



                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:       April 16, 2013
Date Decided:         April 17, 2013




                                                2